           Case 1:19-cv-08583-VEC Document 39 Filed 08/28/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
 -------------------------------------------------------------- X             DATE FILED: 08/28/2020
  TODD KREISLER,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :          19-CV-8583 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
  434 BROADWAY PROPERTY INVESTORS                               :
  III, LLC AND HANESBRAND INC.,                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 28, 2020, the parties appeared for a status conference;

        WHEREAS Plaintiff sought leave to amend the complaint to add a new defendant; and

        WHEREAS the Court, for the reasons stated at the conference, sees no need to add a new

defendant at this time;

        IT IS HEREBY ORDERED THAT leave to amend is DENIED. The parties are directed

to proceed in accordance with the existing discovery schedule and to appear for a status

conference on November 20, 2020, at 10:00 A.M. All parties and any interested members

of the public must attend by dialing 1-888-363-4749, using the access code 3121171 and the

security code 8583. All attendees are advised to mute their phones when not speaking and to

self-identify each time they speak.



SO ORDERED.
                                                                    ________________________
Date: August 28, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
